SHORES, Justice.
On February 2, 1987, the administration of the estate of Leefondia Jefferson was transferred from the probate court to the circuit court. Subsequent thereto, the appellant’s motion to vacate the order of transfer was denied. This appeal followed.
Pursuant to Ala.Code (1975), § 12-22-2, an appeal lies from any final judgment of the circuit court or probate court. The *917ruling on a motion to revoke the order of removal to the circuit court, however, is not a final judgment. Carter v. Hutchens, 221 Ala. 370, 129 So. 8 (1930). Accordingly, this appeal, which was from such an order, must be dismissed.
APPEAL DISMISSED.
TORBERT, C.J., and JONES, ADAMS and STEAGALL, JJ., concur.